DAUKSCH, Judge.
On appeal is an order of the trial court finding appellant in contempt for non-payment of alimony. This order is reversed for the same reason we reversed the prior order in this case as reported in Deutsch v. Deutsch, 349 So.2d 725 (Fla. 4th DCA 1977). There was no proper finding of wilfulness and no proper finding of ability to pay. Beyond the insufficiency of the order, the court summarily precluded the appellant from presenting his case thereby rendering the insufficient order wrong even if it were sufficient.
We have also for our consideration the order denying appellant’s petition for modification. Again, the trial judge summarily refused to permit the parties their right to be heard on the issues raised by the petition.
The order of contempt is reversed and the order denying modification is reversed with instructions to permit both parties to have a full and fair hearing on the issues of modification followed by an adequate and complete order thereon. Any orders entered after the orders reversed here which find the appellant in contempt for non-payment of alimony are hereby stayed pending final disposition of the order determining the question of modification.
REVERSED AND REMANDED.
ANSTEAD, J., concurs.
LETTS, J., concurring specially with opinion.